Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 December 2022 has been entered.
3.	Claims 4, 7, 8, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Despite applicants’ response and the 37 CFR 1.132 declaration, filed 5 December 2022,  the examiner has not found support for the amendment to claim 4 pertaining to the claimed quantities of the (meth)acrylate component and the break torque limitations for the following reasons.  Though applicants state that Example 3, Table 1, and Figure 4 provide support for the amendment, it is noted that the samples within Figure 4 are based on Example 1 formulations, using specifically disclosed renewable carbon contents/reactive filler contents; however, these exemplified formulations are of more limited scope than what has been claimed and it has not been established that the claimed break torque values correspond to what has been set forth within the cited figure.  Furthermore, it has not been established how the claimed values preceded by “about” are supported by the application, as originally filed; it has not been established that these values do not extend beyond what has been originally disclosed.  In the absence of a disclosed content range for the (meth)acrylate component and a break torque range that applies to the full scope of the claims, the examples are only sufficient to provide support for the compositions and values of the same scope as the examples.  It is not seen that the claimed ranges are supported in the absence of the aforementioned ranges.  Despite applicants’ declaration, it is unclear that Figure 4, as originally filed, definitively provides support for the claimed break torque value endpoints, since the values are not clearly denoted in the figure.  The examiner’s position is consistent with the guidance set forth within MPEP 2163.05, including 2163.05(III).
4.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765